DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoon et al. (US 2020/0055281 A1).
	Yoon et al. is directed to a curved laminated glass for use as a window of an automobile (paragraphs 0002-0003).  The laminated glass comprises alkali-free glass provided with a functional layer on one surface and soda lime glass laminated to the alkali-free glass by means of a lamination film (paragraph 0012).  The alkali-free glass may be the inner layer of the two glass layers (Figure 2 and paragraph 0031).  The lamination film is formed from a resin (paragraph 0035).  The Young's modulus of the alkali-free glass may be in the range of 75 to 90 GPa (paragraph 0070).  The alkali-free glass comprises 46-57 wt% SiO2, 21-29 wt% Al2O3, 3-14 wt% MgO, 11-16 wt% CaO, 1-5 wt% SrO, and no alkali metal oxide (paragraph 0072).  The functional layer may be a transparent heat generating layer (paragraph 0081).  The transparent heat generating layer includes a transparent film, such as polycarbonate (paragraph 0085), in which an electrode with a mesh pattern is formed (paragraph 0083).  In the embodiment of Example 1, the alkali-free glass has a Young's modulus of 78 GPa and comprises 61 wt% of SiO2, 16 wt% Al2O3, 3 wt% MgO, ≤ 8wt% CaO, and 0.05 wt% SrO while the resulting laminated glass has a total thickness of 0.5+2.1+0.76 = 3.36 mm (paragraph 0103).
	Yoon et al. is silent regarding crystallinity and reports the composition of their glass using weight percentages rather than mole percentages a direct comparison cannot be made outside of Li2O, Na2O, and K2O - which Yoon et al. teach as being absent (i.e. mol% of zero).  However, because (i) the resulting glass, e.g. of Example 1, has a Young's modulus within the claimed range and (ii) the amount of Al2O3 and MgO+CaO+SrO+BaO within the glass affects 2, Al2O3, and MgO+CaO+SrO+BaO within the ranges recited in claims 3 and 9.  Furthermore, because the glass of Example 1 of Yoon et al. appears to be the same as that of the instant invention, one of ordinary skill in the art would expect it to have a crystallinity and glass transition temperature that satisfy the limitations of instant claims 1 and 2, particularly since the alkali-free glass of Yoon et al. is elastically deformed during product of the laminate (e.g. paragraph 0010) and the instant specification states that crystals within the glass inhibit softening and deformation (e.g. see paragraphs 0007, 0012, and 0015 in the instant specification).  For claims drawn to a product claimed in terms of properties that are not disclosed by the prior art but appear to be inherent, the courts have held that a rejection under both 53 U.S.C. 102 and 35 U.S.C. 103 is appropriate.  See MPEP 2112 III.
	Regarding claims 5 and 6, the polycarbonate film of the transparent heat generating layer reads on the claimed resin layer (with the laminating film reading on the organic resin intermediate layer of claim 6).  Alternatively, with respect to claims 1-3 and 7-9, the lamination film also reads on the claimed resin layer.  


Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2020/0055281 A1) in view of JP 08-300591 A.
	Yoon et al. teach all the limitations of claim 4, as outlined above, except for the presence of a resin sheet arranged on the inside of the innermost glass sheet.

	It would have been obvious to one of ordinary skill in the art at the time of invention to apply the scattering prevention film of JP 08-300591 A to inside of the window of Yoon et al. to prevent pieces of glass from scattering within the automobile after an impact.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787